                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:19-CV-454-FL


 PATRICK WHITE                                      )
                                                    )
                         Plaintiff,                 )
                                                    )
       v.                                           )                  ORDER
                                                    )
 TRANS UNION,                                       )
                                                    )
                         Defendant.                 )



        This matter comes before the court on the memorandum and recommendation (“M&R”) of

United States Magistrate Judge Kimberly A. Swank, pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b), wherein it is recommended that plaintiff’s action be dismissed for

failure to prosecute. Plaintiff did not file objections to the M&R, and the time to do so has passed.

In this posture, the issues raised are ripe for ruling.

        The court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Because no objections

have been filed, the court reviews the magistrate judge’s findings and conclusions only for clear

error, and need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

        Here, the magistrate judge determined plaintiff failed to comply with the court’s order

dated October 21, 2019, directing plaintiff to cure deficiencies in his application to proceed in

forma pauperis. Upon careful review of the M&R, and the record generally, finding no error in

this determination, the court hereby ADOPTS the recommendation of the magistrate judge as its
own. Plaintiff’s case is DISMISSED WITHOUT PREJUDICE and plaintiff’s application to

proceed in forma pauperis is DENIED AS MOOT. The clerk is DIRECTED to close this case.

      SO ORDERED, this the 15th day of January, 2020.



                                                        _____________________________
                                                        LOUISE W. FLANAGAN
                                                        United States District Judge




                                           2
